          Case 3:19-cv-00082-JAM Document 1 Filed 01/15/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

EDITH GORSKI                          )
                                      )
       Plaintiff                      )
                                      )
v.                                    )
                                      )
TARGET STORES, INC., A/K/A            )
TARGET CORPORATION                    )
    Defendant                         )                      January 15, 2019



           DEFENDANT TARGET STORES, INC.’S NOTICE OF REMOVAL

To the Judges of the United States District Court for The District of Connecticut:

       The Defendant Target Stores, Inc., by and through its undersigned counsel, and pursuant
to 28 U.S.C.A. §§1332(a) and 1441 hereby removes this action from the Superior Court, Judicial
District of New Haven, State of Connecticut, to the United States District Court for the District
of Connecticut and in support of which states as follows:


(1)    The Plaintiff served an action against Defendant Target Stores, Inc., on or about
December 26, 2018 entitled Edith Gorski v. Target Stores, Inc. a/k/a Target Corporation, NNH-
CV-XX-XXXXXXX-S, bearing a return date of January 22, 2019 and made returnable to the Judicial
District of New Haven. A copy of the Summons and Complaint is attached hereto as Exhibit
“A”.


(2)    In the Complaint, the Plaintiff Edith Gorski asserts claims for common law negligence
and carelessness against the Defendant alleging that the Plaintiff Edith Gorski sustained physical
injuries and damages when she was allegedly struck by merchandise in the Target store in
Windsor, Connecticut on January 5, 2017. The Plaintiff is claiming physical injuries, some of
which are stated to be “permanent”, that include injuries to her head, right shoulder and neck and
making a claim for lost wages and loss of earning capacity. Although liability and damages are
disputed by the Defendant, any award in favor of the Plaintiff could potentially exceed the
          Case 3:19-cv-00082-JAM Document 1 Filed 01/15/19 Page 2 of 4



jurisdictional threshold of $75,000 given the claims made by the Plaintiff as set forth in the
Complaint.


(3)    Target Stores, Inc. a/k/a Target Corporation is a Minnesota corporation with a principal
place of business in Minneapolis Minnesota.


(4)    Plaintiff Edith Gorski is a resident, citizen and is domiciled in Wallingford, Connecticut.
She provided an address of 61 Highland Avenue, Wallingford, Connecticut on the Summons
dated December 20, 2018 and filed on January 4, 2019.


(5)    The Court has jurisdiction in the above-captioned matter, pursuant to 28 U.S.C.A. §
1332(a)(1), in that the matter is between citizens of different states and the amount in
controversy potentially exceeds the sum or value of $75,000.00 based upon the claims made by
the Plaintiff. Therefore, this action may be removed to the United States District Court for the
District of Connecticut pursuant to 28 U.S.C.A. §§ 1332 and 1441.


(6)    This Notice of Removal is being filed within thirty (30) days of Defendant being notified
of this lawsuit and Defendant Target Stores, Inc. a/k/a Target Corporation, has complied with all
requirement of 28 U.S.C.A. §1446.


       WHEREFORE, Defendant Target Stores, Inc. a/k/a Target Corporation, respectfully
requests that the above action be removed from the Superior Court, Judicial District of New
Haven, State of Connecticut, to this Honorable Court.

                                              DEFENDANT TARGET STORES, INC.

                                              __/s/ Dawn Neborsky_#27985_____
                                              Dawn M. Neborsky, Esq.
                                              Bonner, Kiernan, Trebach & Crociata
                                              40 Court Street
                                              Boston, MA 02108
                                              Fed. Bar No. 27985
                                              617-426-3900
                                              dneborsky@bonnerkiernan.com
           Case 3:19-cv-00082-JAM Document 1 Filed 01/15/19 Page 3 of 4




                                  CERTIFICATE OF SERVICE

        This is to certify that on this 15th Day of January 2019 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated don the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.

Charles Reed
Loughlin Fitzgerald, PC
150 South Main Street
Wallingford, CT 06492



                                               /s/ Dawn M. Neborsky
                                               Dawn M. Neborsky
Case 3:19-cv-00082-JAM Document 1 Filed 01/15/19 Page 4 of 4




              EXHIBIT A
